Exhibit 99.2 NOTE PURCHASE AGREEMENT NOTE PURCHASE AGREEMENT (the  Agreement ), dated as of , 2013, by and between ENERGY FOCUS INC., a Delaware corporation with headquarters located at 32000 Aurora Road, Solon, Ohio 44139 (the  Company ), and the parties listed on the signature page hereto (each a Buyer and together the Buyers). RECITALS A.The Company and Buyer are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Regulation D ( Regulation D ) and Rule 506 (Rule 506) as promulgated by the United States Securities and Exchange Commission (the 
